
	
		II
		112th CONGRESS
		2d Session
		S. 2254
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Portman (for himself
			 and Mr. Whitehouse) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To direct the Attorney General to establish uniform
		  standards for the exchange of controlled substance and prescription information
		  for the purpose of preventing diversion, fraud, and abuse of controlled
		  substances and other prescription drugs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Interstate Drug Monitoring
			 Efficiency and Data Sharing Act of 2012 or the
			 ID MEDS
			 Act.
		2.National
			 interoperability standards
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Attorney General shall establish
			 national interoperability standards to facilitate the exchange of prescription
			 information across State lines by States receiving grant funds under—
				(1)the Harold Rogers Prescription Drug
			 Monitoring Program established under the Departments of Commerce, Justice, and
			 State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law
			 107–77; 115 Stat. 748); and
				(2)the Controlled Substance Monitoring Program
			 established under section 399O of the Public Health Service Act (42 U.S.C.
			 280g–3).
				(b)RequirementsThe
			 Attorney General, in consultation with the Secretary of Health and Human
			 Services, shall ensure that the national interoperability standards established
			 under subsection (a)—
				(1)implement open
			 standards that are freely available, without cost and without restriction, in
			 order to promote broad implementation;
				(2)provide for the
			 use of exchange intermediaries, or hubs, as necessary to facilitate interstate
			 interoperability by accommodating State-to-hub and direct State-to-State
			 communication;
				(3)support
			 transmissions that are fully secured as required, using industry standard
			 methods of encryption, to ensure that Protected Health Information and
			 Personally Identifiable Information (PHI and PII) are not compromised at any
			 point during such transmission; and
				(4)employ access
			 control methodologies to share protected information solely in accordance with
			 State laws and regulations.
				3.State recipient
			 requirements
			(a)Harold Rogers
			 Prescription Drug Monitoring Program
				(1)In
			 generalNot later than 1 year after the date on which the
			 Attorney General establishes national interoperability standards under section
			 2(a), a recipient of a grant under the Harold Rogers Prescription Drug
			 Monitoring Program established under the Departments of Commerce, Justice, and
			 State, the Judiciary, and Related Agencies Appropriations Act, 2002 (Public Law
			 107–77; 115 Stat. 748) shall ensure that the databases of the State comply with
			 such national interoperability standards.
				(2)Use of
			 enhancement grant fundsA recipient of an enhancement grant under
			 the Harold Rogers Prescription Drug Monitoring Program established under the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 2002 (Public Law 107–77; 115 Stat. 748) may use
			 enhancement grant funds to standardize the technology architecture used by the
			 recipient to comply with the national interoperability standards established
			 under section (2)(a).
				(b)Controlled
			 Substance Monitoring ProgramSection 399O(e) of the Public Health
			 Service Act (42 U.S.C. 280g–3(e)) is amended by adding at the end the
			 following:
				
					(5)Not later than 1
				year after the date on which the Attorney General establishes national
				interoperability standards under section 2(a) of the
				ID MEDS Act, the State shall
				ensure that the database complies with such national interoperability
				standards.
					.
			4.Report
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Attorney General, in consultation with the Secretary of Health and
			 Human Services, shall submit to the Committee on the Judiciary of the Senate
			 and the Committee on the Judiciary of the House of Representatives a report on
			 enhancing the interoperability of State prescription monitoring programs with
			 other technologies and databases used for detecting and reducing fraud,
			 diversion, and abuse of prescription drugs.
			(b)ContentsThe
			 report required under subsection (a) shall include—
				(1)a discussion of
			 the feasibility of making State prescription monitoring programs interoperable
			 with other relevant technologies and databases, including—
					(A)electronic
			 prescribing systems;
					(B)databases
			 operated by the Drug Enforcement Agency;
					(C)electronic health
			 records; and
					(D)pre-payment
			 fraud-detecting analytics technologies;
					(2)an assessment of
			 legal, technical, fiscal, privacy, or security challenges that have an impact
			 on interoperability;
				(3)a discussion of
			 how State prescription monitoring programs could increase the production and
			 distribution of unsolicited reports to prescribers and dispensers of
			 prescription drugs, law enforcement officials, and health professional
			 licensing agencies, including the enhancement of such reporting through
			 interoperability with other States and relevant technology and databases;
			 and
				(4)any
			 recommendations for addressing challenges that impact interoperability of State
			 prescription monitoring programs in order to reduce fraud, diversion, and abuse
			 of prescription drugs.
				
